Silverman, J. (concurring in part and dissenting in part).
I would dismiss the second cause of action as against Marine Midland Bank, and otherwise affirm the order appealed from. (1) The decision in the Monroe County Supreme Court action establishes that inter se plaintiff Saul Birnbaum and defendant Jay Birnbaum are not joint venturers or partners in relation to the Queensbury Plaza venture. It does not determine — perhaps because the issue was not presented to that court — the ownership and disposition of the funds which the parties had dedicated to the aborted joint venture. In particular, it does not determine who owns the moneys on deposit with the bank — Saul or Jay individually, or the two of them jointly with each other and perhaps with llene Flaum. Neither does it determine that vis-a-vis the bank, Saul and Jay and/or llene are not jointly liable on the mortgage or jointly entitled to the moneys on deposit with the bank. (2) The deposit may well constitute a joint asset to be applied first to the discharge of joint obligations. In any event, on this record, it is not yet established that Saul individually owns the deposit. Therefore, plaintiff Saul Bimbaum’s motion for summary judgment on the first cause of action was properly denied. (3) As the bank had notice of conflicting claims to funds its refusal to pay the deposit to either of the conflicting claimants until a judicial determination (Banking Law, § 134, subd 4) was proper, and not a conversion. Therefore, the bank’s motion to dismiss the second cause of action for conversion should have been granted. (4) I am unable at this time on this record to foresee the ultimate disposition of the deposit and whether it will be applied to joint obligations. And as the bank is apparently the chief joint obligee, I think it is desirable to keep the bank in the action so that complete relief may ultimately be granted to the parties. I therefore vote to affirm the denial of the bank’s motion for an order striking the bank as a party to the first cause of action pursuant to CPLR 1006 and section 134 (subd 6, par [b]) of the Banking Law. For the same reason, it was proper to deny the bank’s motion to dismiss the first cause of action which seeks a direction to the bank to release all the funds to plaintiff. Under this cause of action, and in the exercise of the court’s power to “grant any type of relief within its jurisdiction appropriate to the proof whether or not demanded” (CPLR 3017, subd [a]), the court can ultimately make an appropriate disposition of the funds. (5) I am unable to see the materiality of the allegations that the bank “in the past” honored checks drawn by one Janice Birnbaum who had no signing authority. If the bank honored checks improperly, the bank will simply not be credited for the amount of such checks.